DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 11/04/2020 has been entered. Claim(s) 1, 4, 6, 7, 10, 14, 16-19 and 26 is/are currently amended. New claim(s) 30-32 has/have been added. Claim(s) 1-32 is/are pending, with claim(s) 5-7 and 11-13 having been withdrawn for being elected to a non-elected invention and/or species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 8-10 and 14-32 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 14, claim 19 and claims dependent thereon, the limitation "the one or more communication variables including a broadcast mode variable indicating a type of broadcasting to be used in conjunction with the at least first display device if the at least first 
It is unclear if a particular type of broadcasting to be used in conjunction with the at least first display device is indicated based on the at least first display device being an advertising display device or a forwarding display device (e.g., a first type of broadcasting is indicated for an advertising display device, and a second type of broadcasting is indicated for a forwarding display device), or if the communication variable(s) include the broadcast mode variable when the at least first display device is either one of an advertising display device or a forwarding display device. If the latter, it is further unclear on what basis the type of broadcasting (i.e., 1-way or 2-way) that is indicated is determined, as the only method Applicant appears to disclose for deciding on 1- or 2-way communications is that an alarm condition exists. Accordingly, it is unclear how, if at all, the role/type of display device factors into the type of broadcasting indicated. 
Additionally, the phrase "if the at least first display device is an advertising display device or a forwarding display device" is unclear. Specifically, it unclear if the limitation is intended to limit the "communication conditions" to "if the one or more display devices include an advertising display device or a forwarding display device," intended to indicate that the communication variable(s) necessarily further includes a role variable (i.e., an indication whether device is one of an advertising display device or a forwarding display device); etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 8, 19, 20 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0266776 A1 (previously cited, Miller).
Regarding claims 1 and 30, Miller teaches a computer-implemented method, comprising:
receiving sensor information (¶ [0082] receive sensor data from the glucose sensor);
calculating and storing estimated analyte measurement values based upon the received sensor information (¶ [0098] wherein the sensor electronics module 12 executes algorithms used to estimate analyte values and store the transformed sensor data (e.g., values, trend information));
determining one or more communication conditions (¶ [0171] one or more criteria for varying communication conditions or variables, update interval, transmission window, window frequency, etc.); 
instructing a transceiver to advertise to at least a first display device in accordance with one or more communication variables based upon the one or more communication conditions (¶ [0166] sending one or more message beacons using the communication conditions); and
transmitting the estimated analyte measurement values to the at least first display device (¶ [0166] wherein the analyte sensor system 8 and display device 14 may exchange information; e.g., ¶ [0173] wherein the transmitted data may include one or more glucose measurement values). 
Miller does not teach "the one or more communication variables including a broadcast mode variable indicating a type of broadcasting to be used in conjunction with the at least first display device if the at least first display device is an advertising display device or a forwarding display device." However, the above limitation is contingent on "if the at least first display device is an advertising display device or a forwarding display device." The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those i.e., the display device is not an advertising display device or a forwarding display device), so the limitation of the one or more communication variables including a broadcast mode variable indicating a type of broadcasting to be used in conjunction with the at least first display device is not required by the broadest reasonable interpretation of the claim. Miller does not indicate the first display device is either an advertising display device or a forwarding display device, nor does the method require actively identifying the role of the first display device as an advertising display device or a forwarding display device. The limitations of claim 31 further limit the contingent limitation noted above, and therefore similarly does not add any required steps to the method. Accordingly, Miller meets the steps that are required by the method recited in claims 1 and 30. 
Regarding claim 2, Miller teaches the sensor information is received from a continuous glucose monitoring sensor (¶ [0076]; ¶ [0084]; etc.). 
Regarding claim 3, Miller teaches the analyte measurement values comprise estimated glucose values (¶ [0002] wherein the analyte is glucose; ¶ [0173]; etc.). 
Regarding claim 4, Miller teaches determining the one or more communication conditions comprises determining at least one of the following: a time associated with the communication conditions (¶ [0171] time since a sensor session has started); historical communication conditions; an existence of an alarm condition (¶ [0171] whether the host is determined to be in or near hyperglycemia or hypoglycemia based on measured/estimated glucose concentrations, which are alarm/alert conditions, as described in ¶ [0093]); a condition of the continuous glucose monitoring sensor (¶ [0171] monitored battery power); a condition of a user of the continuous glucose 
Regarding claim 8, Miller teaches the alarm condition comprises a determination that the condition of the user is approaching or experiencing a medically critical state (¶ [0171] hyper- or hypoglycemia, as discussed above). 
Regarding claims 19 and 32, Miller teaches a computer-implemented method comprising: 
calculating and storing estimated glucose value data based upon glucose measurements (¶ [0098] wherein the sensor electronics module 12 executes algorithms used to estimate analyte values and store the transformed sensor data (e.g., values, trend information); ¶ [0002] wherein the analyte is glucose) obtained by a continuous glucose monitoring sensor (continuous analyte sensor 10); 
determining one or more communication conditions (¶ [0171] one or more criteria for varying communication conditions or variables, update interval, transmission window, window frequency, etc.); and 
advertising to a display device(s) in a manner based on the one or more communication conditions (¶ [0166] sending one or more message beacons using the communication conditions).
Miller does not teach "wherein the manner of advertising includes a type of broadcasting to be used in conjunction with the one or more display devices if the one or more display devices include an advertising display device or a forwarding display device." However, the above limitation is contingent on "if the one or more display devices include an advertising display device or a forwarding display device." The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. i.e., the display device(s) do not include an advertising display device or a forwarding display device), so the limitation of the manner of advertising including a type of broadcasting to be used in conjunction with the one or more display devices is not required by the broadest reasonable interpretation of the claim. Miller does not indicate the display device(s) is either an advertising display device or a forwarding display device, nor does the method require actively identifying the role of the first display device as an advertising display device or a forwarding display device. Accordingly, Miller meets the limitations that are required by method claim 1. The limitations of claim 32 further limit the contingent limitation noted above, and therefore similarly does not add any required steps to the method. Accordingly, Miller meets the steps that are required by the method recited in claims 19 and 32.
Regarding claims 20 and 29, Miller teaches the determination of the one or more communication conditions comprises determining an existence of an alarm condition by analyzing historical estimated glucose value data (¶ [0171] wherein the criteria include whether the host is determined to be in or near hyperglycemia or hypoglycemia, which are alarm/alert conditions as described in ¶ [0093], based on currently measured, previously measured and/or predicted glucose concentrations). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of US 2014/0243749 A1 (previously cited, Edwards). 
Regarding claims 9 and 10, Miller teaches the limitations of claim 8, as discussed above, but does not teach the one or more communication variables are optimized for establishing a wireless communication session with the first display device, wherein the optimization of the one or more communication variables comprise at least one of increasing a default advertising duration parameter and decreasing a default advertising interval parameter. 
Edwards teaches/suggests a method comprising instructing a transceiver to advertise to at least a first display device in accordance with one or more communication variables based upon the one or more communication conditions, wherein the one or more communication variables are 
Since one of ordinary skill in the art would readily appreciate that notification of the user approaching or experiencing a medically critical state is urgent information of which the user should be notified, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller with the one or more communication variables being optimized for establishing a wireless communication session with the first display device by increasing a default advertising duration parameter and decreasing a default advertising interval parameter as taught/suggested by Edwards in order to enable conserving power during the absence of an alarm condition/medically critical state, while prioritizing connectivity and/or reducing latency when an alarm condition/medical critical state has been detected (Edwards, ¶ [0093]). 

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of US 2015/0190100 A1 (previously cited, Fox). 
Regarding claims 21 and 22, Miller teaches the limitations of claim 20, as discussed above, and further discloses analyzing historical estimated glucose value data to identify trends (¶ [0171] a glucose concentration trend of the host based on currently measured, previously measured and/or predicted glucose concentrations), but does not expressly teach determination of the alarm condition comprises analysis of the historical estimated glucose value data resulting in an observed 
Fox teaches/suggests a method comprising analyzing historical estimated glucose value data to observe a trend and determining whether an alarm condition exists based on the observed trend (¶ [0070] analyzing the present trend and determining whether a hyper- or hypoglycemic incident is probable; ¶ [0071] wherein analyzing a present trend is based on recent (i.e., previously-acquired or historical) values). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller with the analysis of the historical estimated glucose value data resulting in an observed trend and determining whether the alarm condition exists based on the observed trend as taught/suggested by Fox as a simple substitution of one known method for determining if the user is in or near hyper- or hypoglycemia for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fox as applied to claim(s) 22 above, and further in view of US 2010/0331645 A1 (previously cited, Simpson). 
Regarding claim 23, Miller as modified teaches/suggests the limitations of claim 22, as discussed above, but does not teach advertising to the display(s) comprises incorporating the estimated glucose value data in advertising beacons upon a determination that no alarm condition exists. However, Miller does teach/suggest utilizing periodic transmissions that consume little power (e.g., ¶ [0105]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Miller with advertising to the one or more displays comprising incorporating the estimated glucose value data in advertising beacons as taught/suggested by Simpson, in response to no alarm condition existing, in order to reduce required communication(s) (e.g., eliminating separate/additional data transfer(s) of Fig. 9A) to reduce power consumption when the user is in a normal/healthy glucose range. 
Regarding claim 24, Miller as modified teaches/suggests the limitations of claim 23, as discussed above, but does not expressly teach the estimated glucose value data is incorporated in the advertising beacons in an encrypted format. Simpson teaches/suggests incorporating data in transmitted messages in an encrypted format (¶ [0043]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Miller with the estimated glucose value data being incorporated in the advertising beacons in an encrypted format as taught/suggested by Simpson in order to satisfy any state or federal regulations which require that health care information be kept secure (Simpson, ¶ [0043]). 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fox and Simpson as applied to claim(s) 24 above, and further in view of US 2015/0038818 A1 (previously cited, Cole). 
Regarding claim 25, Miller as modified teaches/suggests the limitations of claim 24, but does not expressly teach the advertising to the one or more displays comprises transmitting advertising beacons to the one or more display devices upon a determination that an alarm condition exists. 
Cole teaches/suggests a method comprising advertising to one or more display devices in a manner based on one or more communication conditions, wherein the determination of the one or more communication conditions comprises determining an existence of an alarm condition (adverse condition), wherein the advertising to the one or more displays comprises transmitting advertising beacons to the one or more display devices upon a determination that an alarm condition exists (¶ [0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Miller with the advertising to the one or more displays comprising transmitting advertising beacons to the one or more display devices upon a determination that an alarm condition exists as taught and/or suggested by Cole in order to immediately communicate critical sensing information (Cole, ¶ [0004]).
 
Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fox, Simpson and Cole as applied to claim(s) 25 above; or alternatively, over Miller in view of Fox, Simpson and Cole as applied to claim(s) 25 above, and further in view of Edwards.
Regarding claim 26, Miller as modified teaches/suggests the limitations of claim 25, as discussed above, and further teaches and/or suggests the advertising beacons are transmitted in accordance with at least one of an advertising duration and an advertising interval (transmission  etc.), but does not expressly teach the advertising duration and/or interval is/are optimized for the one or more display devices.
Cole teaches/suggests advertising beacons are transmitted in accordance with at least one of an advertising duration and an advertising interval optimized for the one or more display devices (¶ [0035] wherein each advertising packet can be sent on the advertising channel at a specified time interval and the reader device 120 has been programmed or configured to anticipate the time window for transmitting the alert message in the advertising packet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Miller with the advertising beacons being transmitted in accordance with at least one of an advertising duration and an advertising interval optimized for the one or more display devices as taught/suggested by Cole in order to ensure the display device(s) knows when to look for the direct advertising packets from sensor electronics (Cole, ¶ [0036]). 
Alternatively/Additionally, Edwards teaches/suggests a method comprising transmitting advertising beacons in accordance with at least one of an advertising duration and an advertising interval optimized for a display device(s) (¶ [0093] variable advertising interval dependent on current priority, saving power or establishing connectivity and/or reduced latency). Since one of ordinary skill in the art would readily appreciate that notification of the user approaching or experiencing an alarm condition, such as a medically critical state, is urgent information of which the user should be notified, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Miller with the advertising beacons being transmitted in accordance with at least one of an advertising duration and an advertising interval optimized for the one or more display devices as taught/suggested by 
Regarding claim 27, Miller as modified teaches/suggests the method further comprises comprising establishing wireless communication sessions during which the estimated glucose value data is transmitted to the one or more display devices upon the one or more display devices responding to their respective advertising beacons (e.g., Fig. 9A; ¶ [0166] wherein the display device 14 can acknowledge the reception to establish communication between the devices then exchange information with the sensor device; e.g., ¶ [0173] wherein the data transmitted to the display device may include one or more glucose measurement values). 
Regarding claim 28, Miller as modified teaches/suggests the limitations of claim 27, as discussed above, but does not teach the method further comprises encrypting the estimated glucose value prior to transmission to the one or more display devices. Simpson teaches encrypting health care information prior to transmission to a display device(s) (¶ [0043]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Miller to further comprise encrypting the estimated glucose value prior to transmission to the one or more display devices as taught/suggested by Simpson in order to satisfy any state or federal regulations which require that health care information be kept secure (Simpson, ¶ [0043]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits Miller fails to disclose "the one or more communication variables including a broadcast mode variable indicating a type of broadcasting to be used in conjunction 
As noted above, the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). The claimed invention may be practiced with without the condition happening (i.e., the display device(s) is not an advertising display device or a forwarding display device), so the limitation of the manner of advertising including a type of broadcasting to be used in conjunction with the one or more display devices is not required by the broadest reasonable interpretation of the claim. Miller does not indicate the display device(s) is either an advertising display device or a forwarding display device, nor does the method require actively identifying the role of the first display device as an advertising display device or a forwarding display device. Accordingly, Miller meets the limitations that are required by method claims 1 and 19. The limitations of the newly added claims (30 and 32) only further limit the contingent limitation noted above, and therefore similarly does not add any required steps to the method. Accordingly, Miller meets the steps that are required by the method recited in claims 1, 19, 30 and 32.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Meredith Weare/Primary Examiner, Art Unit 3791